ALD-116                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 13-3910
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                            CARL ANTHONY KNIGHT,
                                     Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (D.C. Civil No. 1-98-cr-00003-002)
                    District Judge: Honorable Maurice B. Cohill, Jr.
                     ____________________________________

      Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4
                                  and I.O.P. 10.6

                                    January 9, 2014

         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: January 23, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Carl Anthony Knight was convicted in 1999 for conspiracy to distribute crack

cocaine and was sentenced to life imprisonment. See United States v. Knight, No. 99-

3667, 50 F. App’x 565 (3d Cir. 2002). In 2013, he filed a motion to correct a purported
clerical error in his judgment order pursuant to Fed. R. Crim. P. 36, which provides that

“the court may at any time correct a clerical error in a judgment . . . or correct an error in

the record arising from oversight or omission.” Knight argued that his judgment

correctly reflected that he was convicted for violating 21 U.S.C. § 846, but should also

have indicated that he had been convicted of aiding and abetting in violation of 18 U.S.C.

§ 2. Knight did not contend that this omission had any effect on his conviction or

sentence; rather, he argued merely that the judgment order should be “factually accurate

upon its face.” See United States v. Guevremont, 829 F.2d 423, 425 (3d Cir. 1987)

(clerical error “must not be one of judgment or even of misidentification, but merely of

recitation, of the sort that a clerk or amanuensis might commit, mechanical in nature”)

(quotation marks omitted).

       The District Court determined—and we agree—that although Knight’s co-

defendants may have been charged with aiding and abetting, the sole count for which

Knight was convicted was a violation of § 846. Thus, there was no error to correct in

Knight’s judgment, and the District Court properly denied his Rule 36 motion.1 Because

Knight’s appeal of that denial presents no substantial question, we will summarily affirm.

See 3d Cir. I.O.P. 10.6; see also Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)

(per curiam).




1
 We have jurisdiction under 28 U.S.C. § 1291. We have not established in a precedential
opinion the standard in this Circuit for reviewing the denial of a Rule 36 motion, but we
need not do so today because we would affirm under any available standard.
                                               2